Name: COMMISSION REGULATION (EC) No 1016/95 of 5 May 1995 on the supply of flour to Georgia pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: trade;  foodstuff;  trade policy;  plant product;  political geography
 Date Published: nan

 No L 103/2 | EN | Official Journal of the European Communities 6. 5. 95 COMMISSION REGULATION (EC) No 1016/95 of 5 May 1995 on the supply of flour to Georgia pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), laying down the rules for the application of Regulation (EC) No 1999/94, and in particular Article 2 (3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, packaging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 3 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, The loading rate of the port proposed must be at least 1 000 tonnes per day ; (b) the packaging and marking of the product in accordance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days, with effect from 6 June 1995. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee Section, Division VI/G.2 (Office 10/05), Rue de la Loi/Wetstraat 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 1 6 May 1995 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 16 May, a second closing date for the lodgement of offers shall be 24 May 1995 at 12.00 hours (Brussels time). In this case all of the dates referred to in Article 2 shall be carried forward by 10 days. 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, necessary to cover all costs of the supply, as specified in Article 2, to the delivery stage laid down. The quantities awarded must leave the stocks within a period of one month from the date of notification of the award. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne of flour. 4. The security referred to at Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 340 per tonne of flour. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 3 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 (1 ) and (3) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat. (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280 , 29. 10. 1994, p. 2. 0 OJ No L 213, 18 . 8 . 1994, p. 3 . (4 OJ No L 325, 17. 12. 1994, p. 15. 6. 5. 95 MM Official Journal of the European Communities No L 103/3 graph shall be carried out by the intervention agency of the Member State in which the port of loading is situated . Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III . Article 5 By derogation from Article 11 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said para ­ Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission No L 103/4 I EN I Official Journal of the European Communities 6. 5. 95 ANNEX I 1 . Product to be supplied : Common wheat flour 2. Characteristics and quality of the goods (') : OJ No C 114, 29. 4. 1991 (point II.B (l a) 3 . Total quantity : 3 000 tonnes (net weight) 4. Number of lots : one lot of 3 000 tonnes, to be delivered to one port only 5. Packaging (2) : The lot will be packaged in new composite jute/polypropylene sacks each containing 50 kilogrammes net. OJ No C 114, 29. 4. 1991 (under II.B (2) (c)). The sacks must be ready-equipped with disposable slings. Net weight of sack sling : one tonne 6. Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in OJ No C 114, 29. 4. 1991 (point II.B (3)) 7. Stage of supply : fob stowed ANNEX II Places of Storage SMEG-Gand, Scheepzatestraat, Gand, Belgique. The characteristics of the lot shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : ONIC, 21 , avenue Bosquet, F-75007 Paris . Tel . (33-1 ) 44 18 20 00 ; telefax (33-1 ) 47 05 61 32. (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels. (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with die marking followed by a capital 'R\ 6. 5. 95 EN Official Journal of the European Communities No L 103/5 ANNEX III Take-over certificate I , the undersigned . (name/first name/position) acting on behalf of certify the following goods have been taken over : Product : Packaging : of sacks : Number of 'Big Bags'/Pallets : Total quantity in tonnes net : gross : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter